FILED
                              NOT FOR PUBLICATION                           JUN 28 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAYMUNDO NOEL GALVAN RAMOS,                      No. 04-75956
Jr.; MONETTE DOMAGAS RAMOS;
NATALIE LOUISE DOMAGAS                           Agency Nos.A096-167-183
RAMOS,                                                      A096-167-184
                                                            A096-167-185
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, JR., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 14, 2010 **
                               San Francisco, California

Before:        O’SCANNLAIN, TASHIMA, BEA, Circuit Judges.

       Raymundo Noel Galvan Ramos, Jr. (“Ramos”), his wife Monette Domagas

Ramos, and their daughter Natalie Louise Domagas Ramos, natives and citizens of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2)(C).
the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

affirmance of the decision of the Immigration Judge (“IJ”) denying their

application for asylum, and Ramos’ application for withholding of removal and

protection under the Convention Against Torture (“CAT”).1

                                   B ACKGROUND

      The IJ found Ramos not credible and denied his petitions for asylum and

withholding of removal. The IJ also determined that Ramos could safely relocate

within the Philippines. Finally, the IJ held that Ramos had not demonstrated

eligibility for CAT relief. The BIA upheld the IJ’s denial of relief on the bases of

the adverse credibility and relocation findings.

                                    D ISCUSSION

      We have jurisdiction to consider Ramos’ petition for review of the BIA’s

decision pursuant to 8 U.S.C. § 1252(a). We review the decision of the BIA for

substantial evidence and “‘must uphold the BIA’s finding[s] unless the evidence

compels a contrary result.’” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir.

2008) (quoting Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006)).

Because the BIA did not specify what standard of review it applied in affirming the



      1
             Ramos’ wife and daughter are derivative applicants to his petition for
asylum.

                                          -2-
IJ’s decision, we “look to the IJ’s oral decision as a guide to what lay behind the

BIA’s conclusion.” Avetova-Elisseva v. INS, 213 F.3d 1192, 1197 (9th Cir. 2000).

      Because at least one of the grounds identified by the IJ as a basis for the

adverse credibility determination that the BIA upheld is material and goes to the

heart of Ramos’ claim, we hold that the adverse credibility finding is supported by

substantial evidence. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). Ramos

testified that in January 2001, he was threatened and harassed because he and his

uncle were publicly announcing through his uncle’s political campaign that the

mayor and a former councilor were involved in the drug trade. The IJ noted that a

February 25, 2001, article in the local paper undermined this testimony. The

paper’s interview with Ramos’ uncle indicates that Ramos’ uncle had nothing

against the mayor. Further, Ramos testified that it was not until March 2001 that

he and his uncle campaigned door-to-door and told voters about the mayor’s

involvement in the drug trade. These inconsistencies call into question whether the

harassment Ramos experienced was politically motivated, and whether Ramos and

his uncle were engaged in political speech against the mayor. When given an

opportunity to explain the discrepancy between his testimony and the newspaper

article, Ramos was unable to do so.




                                          -3-
      In the absence of credible testimony, Ramos has not met his burden of proof

of establishing that he is eligible for asylum. See 8 C.F.R. § 208.13(a) (2009). The

additional documentary evidence that Ramos proffered in support of his

application frequently contradicted, rather than corroborated, his testimony such

that the IJ did not know what to believe. Having failed to establish his eligibility

for asylum, Ramos necessarily fails to meet the more demanding burden of proof

for demonstrating eligibility for withholding of removal.

      Ramos’ failure to establish eligibility for asylum does not necessarily doom

his application for relief under the CAT. See Kamalthas v. INS, 251 F.3d 1279,

1283 (9th Cir. 2001). However, the IJ, after reviewing the country conditions

evidence, found that Ramos does not have a “chance greater than fifty percent that

he will be tortured” upon return to the Philippines. Hamoui v. Ashcroft, 389 F.3d

821, 827 (9th Cir. 2004). Furthermore, the IJ found that Ramos could safely

relocate within the Philippines because his alleged persecutors are located in a very

small geographic area and Ramos introduced no credible evidence that they would

be able to find him elsewhere in the country. See 8 C.F.R. § 208.16(c)(3)(ii)

(2009). We agree. In the absence of credible testimony that Ramos suffered past

torture, or country conditions of widespread torture, and in light of the finding that




                                          -4-
relocation would be possible, Ramos has not met his burden of establishing

eligibility for relief under the CAT.

      The petition for review is DENIED.




                                        -5-